DETAILED ACTION
This office action is in response to applicant’s filing dated April 18, 2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 2, 5-7, 10, 11, 15, 16, 18-26, 32, and 33 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 9, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 2, 6, 18, and 19.  Claim(s) 3, 4, 8, 9, 12-14, 17, 27-31, and 34-40 were previously canceled.  


Rejoinder
Compounds 16 and 33 were found free of prior art in the Office Action mailed March 10, 2021.  Examination was expanded to encompass Compound B in the Office Action mailed January 8, 2022.  Thus, Examination was expanded to encompass the full scope of neuropeptide FF modulator compounds of claim 1.  Thus, examination was expanded to encompass the full scope of neuropeptide FF modulator compounds of claims 1, 2, 5-7, 10, 11, 15, 16, 18-26, which have been found free of prior art.
Claims 1, 2, 5-7, 10, 11, 15, 16, 18-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32 and 33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven J. Hultquist on July 7, 2022.
The application has been amended as follows: 
	The claims have been amended as follows:
32.       (Currently amended) A method of combating opioid hyperalgesia of an opioid administered to , contemporaneously with administering the opioid, 

33.       (Withdrawn-currently amended) The method of claim 32, wherein the opioid is selected from the group consisting of fentanyl, morphine, oxycodone, hydrocodone, or buprenorphine 

Conclusion
Claims 1, 2, 5-7, 10, 11, 15, 16, 18-26, 32, and 33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628